FILED
                            NOT FOR PUBLICATION                               JUN 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50510

               Plaintiff - Appellee,             D.C. No. 3:08-cr-02866-JLS

  v.
                                                 MEMORANDUM *
FERNANDO SILVA-LOPEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Fernando Silva-Lopez appeals from the 55-month sentence imposed

following his bench-trial conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Silva-Lopez contends that the district court procedurally erred by failing to

address his mitigating arguments and for not articulating a rationale for its

sentencing decision. The record reflects that the district court considered Silva-

Lopez’s arguments in mitigation, but found the circumstances insufficient to

warrant a sentence below the Guidelines range. See United States v. Stoterau, 524

F.3d 988, 999-1000 (9th Cir. 2008). The district court provided an adequate

explanation for the sentence imposed, and did not otherwise procedurally err. See

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc). Moreover,

the sentence in the middle of the Guidelines range is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors, and under the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Silva-Lopez’s contention regarding the application of a 16-level

enhancement for a prior conviction for a crime of violence is foreclosed. See

United States v. Laurico-Yeno, 590 F.3d 818, 822-23 (9th Cir. 2010).

      AFFIRMED.




                                           2                                    09-50510